By the Court.
We have no doubt the defect in the declaration, if it occurred in the manner suggested, may be supplied, either in the county court, or in this court, but not in the manner proposed. The defendant has filed one certified copy from the justice, in the case, and the parties went to trial in the county court upon those copies, without the plaintiffs filing a new declaration. The plaintiff now com*491plains that this copy is defective and offers to file another copy, certified in the same manner, to supply the defect. How shall this court know which copy is the “ true copy ” ? The justice must come into court, with his record, to verify the copy which he has sent us, and if, on comparison, it is found defective, he will be required, by this court, to correct it. The plaintiff had a right to expect that a true copy of his original declaration would be sent into the county court; and he might well go to trial under that expectation, without filing a new declaration, and having done so, it would now be unreasonable to arrest the judgment for any defect in the copy, furnished by the opposite party, he being the appellant. The cause will stand continued for the purpose of enabling the plaintiff to verify the copy in the manner as suggested above.
At this term of the court, application was made to the court, to admit certain members of the bar, as solicitors in chancery.
By the Court. — This court have now no chancery jurisdiction whatever, and no need of solicitors. Solicitors in chancery can only be admitted by the several “ courts of chancery,” in accordance with the general rules on that subject, established by this court, many years since. In hearing appeals from the “ courts of chancery ” we sit, .virtually, as a court of error.